UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/16 Item 1. Schedule of Investments. TEMPLETON EMERGING MARKETS FUND Statement of Investments, November 30, 2016 (unaudited) Industry Shares Value Common Stocks 90.7% Argentina 0.2% MercadoLibre Inc Internet Software & Services 2,800 $ 441,896 Brazil 3.0% Cia Hering Specialty Retail 719,900 3,570,789 Lojas Americanas SA Multiline Retail 395,760 1,507,045 M Dias Branco SA Food Products 36,400 1,258,139 Mahle-Metal Leve SA Auto Components 104,000 632,295 Totvs SA Software 56,700 360,301 7,328,569 Cambodia 0.2% NagaCorp Ltd Hotels, Restaurants & Leisure 730,000 448,924 China 18.4% a Alibaba Group Holding Ltd., ADR Internet Software & Services 53,090 4,991,522 a Baidu Inc., ADR. Internet Software & Services 18,032 3,010,442 Bloomage Biotechnology Corp. Ltd Chemicals 612,100 961,172 Brilliance China Automotive Holdings Ltd Automobiles 12,871,700 18,021,757 China Petroleum and Chemical Corp., H. Oil, Gas & Consumable Fuels 7,033,000 4,914,409 COSCO Shipping Ports Ltd Transportation Infrastructure 432,762 453,040 Guangzhou Automobile Group Co. Ltd., H Automobiles 378,034 495,172 Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels 1,047,400 999,220 NetEase Inc., ADR. Internet Software & Services 13,221 2,962,826 Ping An Insurance Group Co. of China Ltd., A. Insurance 246,200 1,299,844 Tencent Holdings Ltd Internet Software & Services 105,900 2,644,582 Uni-President China Holdings Ltd Food Products 2,788,000 1,944,560 Weifu High-Technology Co. Ltd., B Auto Components 173,449 442,536 Win Hanverky Holdings Ltd Textiles, Apparel & Luxury Goods 11,592,800 2,032,632 45,173,714 Czech Republic 0.3% a Moneta Money Bank AS Banks 243,000 793,054 Hong Kong 1.9% Dairy Farm International Holdings Ltd Food & Staples Retailing 330,300 2,312,100 MGM China Holdings Ltd Hotels, Restaurants & Leisure 782,800 1,737,863 Victory City International Holdings Ltd Textiles, Apparel & Luxury Goods 17,772,160 664,461 4,714,424 Hungary 1.1% Richter Gedeon Nyrt Pharmaceuticals 141,930 2,834,273 India 6.2% Bajaj Holdings & Investment Ltd Diversified Financial Services 19,129 595,621 Coal India Ltd Oil, Gas & Consumable Fuels 193,150 869,118 Glenmark Pharmaceuticals Ltd Pharmaceuticals 66,842 853,381 ICICI Bank Ltd Banks 1,269,950 4,917,234 Infosys Ltd IT Services 132,286 1,881,704 Oil & Natural Gas Corp. Ltd Oil, Gas & Consumable Fuels 241,780 1,018,488 Reliance Industries Ltd Oil, Gas & Consumable Fuels 156,200 2,254,894 Tata Chemicals Ltd Chemicals 171,500 1,198,809 Tata Consultancy Services Ltd IT Services 18,210 604,338 Tata Motors Ltd., A Automobiles 249,422 1,083,411 15,276,998 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON EMERGING MARKETS FUND STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) Indonesia 4.6% Astra International Tbk PT Automobiles 12,241,000 $ 6,819,373 Bank Danamon Indonesia Tbk PT Banks 14,835,785 3,557,742 Perusahaan Gas Negara (Persero) Tbk PT Gas Utilities 5,316,500 1,039,567 11,416,682 Jordan 0.2% Arab Potash Co. PLC Chemicals 22,241 549,703 Kenya 0.4% Equity Group Holdings Ltd Banks 2,939,100 873,357 Mexico 0.9% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 101 1,223 Grupo Financiero Santander Mexico SAB de CV, B, ADR Banks 169,298 1,186,779 Nemak SAB de CV Auto Components 1,131,700 1,040,113 a Telesites SAB de CV Diversified Telecommunication Services 100 58 2,228,173 Nigeria 0.0% † Nigerian Breweries PLC Beverages 129,725 59,799 Pakistan 1.7% MCB Bank Ltd Banks 1,924,810 4,084,599 Peru 3.1% Compania de Minas Buenaventura SA, ADR. Metals & Mining 681,965 7,617,549 Philippines 0.2% BDO Unibank Inc Banks 217,300 488,320 Russia 9.1% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 928,744 4,280,581 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 101,006 4,949,294 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 89,660 4,393,340 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 140,028 2,520,504 MMC Norilsk Nickel PJSC, ADR Metals & Mining 202,700 3,401,306 b TMK PAO, GDR, Reg S Energy Equipment & Services 165,233 749,332 a Yandex NV, A Internet Software & Services 109,621 2,083,895 22,378,252 South Africa 5.7% Massmart Holdings Ltd Food & Staples Retailing 137,533 1,118,035 MTN Group Ltd Wireless Telecommunication Services 110,372 887,051 Naspers Ltd., N Media 82,414 12,023,375 14,028,461 South Korea 13.5% Daelim Industrial Co. Ltd Construction & Engineering 39,518 2,563,968 Fila Korea Ltd Textiles, Apparel & Luxury Goods 8,190 465,997 Hankook Tire Co. Ltd Auto Components 17,600 810,096 Hanon Systems Auto Components 152,840 1,266,809 Hite Jinro Co. Ltd Beverages 51,520 951,611 Hyundai Development Co-Engineering & Construction Construction & Engineering 106,250 3,726,519 Hyundai Wia Corp Auto Components 13,400 782,920 iMarketkorea Inc Trading Companies & Distributors 51,372 449,353 Interpark Holdings Corp Internet & Direct Marketing Retail 110,746 446,731 KT Skylife Co. Ltd Media 59,360 904,863 POSCO Metals & Mining 2,300 487,330 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 10,120 15,005,452 SK Hynix Inc Semiconductors & Semiconductor Equipment 99,500 3,624,972 |2 TEMPLETON EMERGING MARKETS FUND STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) South Korea (continued) SK Innovation Co. Ltd Oil, Gas & Consumable Fuels 9,597 $ 1,242,881 Youngone Corp Textiles, Apparel & Luxury Goods 17,230 403,117 33,132,619 Taiwan 9.8% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 265,000 1,920,891 Hon Hai Precision Industry Co. Ltd Electronic Equipment, Instruments & Components 1,948,140 5,001,956 Largan Precision Co. Ltd Electronic Equipment, Instruments & Components 16,000 1,848,639 Pegatron Corp Technology Hardware, Storage & Peripherals 707,000 1,680,224 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 2,376,000 13,614,554 24,066,264 Thailand 4.8% Kasikornbank PCL, fgn Banks 583,800 2,779,222 Kiatnakin Bank PCL, fgn Banks 1,777,500 2,750,123 Land and Houses PCL, fgn Real Estate Management & Development 3,829,058 997,206 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 454,047 1,048,974 Siam Commercial Bank PCL, fgn Banks 493,200 2,023,349 Thai Beverage PCL, fgn Beverages 2,347,000 1,432,745 Univanich Palm Oil PCL, fgn Food Products 5,236,000 901,747 11,933,366 Turkey 0.7% Akbank TAS Banks 766,307 1,683,848 United Kingdom 3.8% Unilever PLC Personal Products 234,416 9,370,913 United States 0.9% a IMAX Corp Media 66,782 2,133,685 Total Common Stocks (Cost $191,539,906) 223,057,442 Participatory Notes 1.4% Saudi Arabia 1.4% HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18 Chemicals 130,945 3,307,706 c Savola Al-Azizia United Co., 144A, 2/06/17 Food Products 2,000 20,581 3,328,287 Total Participatory Notes (Cost $2,918,068) 3,328,287 Preferred Stocks 4.7% Brazil 4.7% d Banco Bradesco SA, 6.314%, ADR, pfd Banks 447,651 3,872,181 d Itau Unibanco Holding SA, 3.79%, ADR, pfd Banks 751,498 7,770,490 11,642,671 Total Preferred Stocks (Cost $6,424,060) 11,642,671 Total Investments before Short Term Investments (Cost $200,882,034) 238,028,400 |3 TEMPLETON EMERGING MARKETS FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares Value Short Term Investments (Cost $7,479,920) 3.0% Money Market Funds 3.0% United States 3.0% a,e Institutional Fiduciary Trust Money Market Portfolio 7,479,920 $ 7,479,920 Total Investments (Cost $208,361,954) % 245,508,320 Other Assets, less Liabilities 0.2% 473,831 Net Assets 100.0% $ 245,982,151 See Abbreviations on page 7. † Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At November 30, 2016, the aggregate value of these securities was $3,269,836, representing 1.3% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At November 30, 2016, the value of this security was $20,581, representing less than 0.1% of net assets. d Variable rate security. The rate shown represents the yield at period end. e See Note 5 regarding investments in affiliated management investment companies. |4 TEMPLETON EMERGING MARKETS FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Emerging Markets Fund (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Fund’s business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |5 TEMPLETON EMERGING MARKETS FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended November 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Number of Affiliated Number of Shares Fund Shares Shares Held Held Value Outstanding at Beginning Gross Gross at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $  $  % a a Rounds to less than 0.1%. |6 TEMPLETON EMERGING MARKETS FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Russia $ 9,747,071 $ 12,631,181 $ — $ 22,378,252 All Other Equity Investments b 212,321,861 — — 212,321,861 Participatory Notes — 3,328,287 — 3,328,287 Short Term Investments 7,479,920 — — 7,479,920 Total Investments in Securities $ 229,548,852 $ 15,959,468 $ — $ 245,508,320 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ADR GDR American Depositary Receipt Global Depositary Receipt For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |7 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Emerging Markets Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 By /s/MARK H. OTANI Mark H. Otani Chief
